 1
                                                                      Judge: Christopher M. Alston
                                                                      Chapter: 7
 2                                                                    Hearing Location: Seattle
                                                                      Hearing Date: 6-28-19
 3                                                                    Hearing Time: 9:30 a.m.
                                                                      Response Date: 6-21-19
 4

 5

 6                              UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8

 9
      In Re:
                                                               Case No:    18-12299-CMA
10
      JASON L. WOEHLER,
11                                                             DECLARATION OF
                                                               JASON WOEHLER
12                                   Debtor

13
               JASON WOEHLER hereby states under penalty of perjury under the laws of the State of
14
      Washington that the following is true and correct:
15

16             I am the debtor herein and make this declaration of my own knowledge.

17             I do not agree with the trustee’s contention that I have not cooperated. After this case

18    was converted to Chapter 7 I told the trustee I hoped to purchase the nonexempt equity so I

19    could save my house. I have a longtime family friend who offered to lend me the money the
20    trustee required. In the time since the conversion my friend has had some financial setbacks and
21
      is helping me find alternate sources of funding. In the meantime, I am making the $2500
22
      monthly mortgage payments, paying the insurance and dues, making repairs and maintaining it.
23
      My aim is still to save my home if at all possible.
24

25


                                                                               JAMES E. DICKMEYER, PC
     Declaration - 1                                                         121 Third Avenue PO Box 908
                                                                            Kirkland, Washington 98083-0908
                                                                                      (425) 889-2324
 Case 18-12299-CMA            Doc 147-1       Filed 06/21/19    Ent. 06/21/19 16:29:41     Pg. 1 of 2
 1
               Because of a last minute work commitment I was forced to reschedule the trustee’s
 2
      agent’s inspection of my home in January 2019, and he inspected the following week.
 3
               I did not receive the number of messages the trustee’s agent states he left. I recall a
 4
      couple messages at most from a number I did not recognize. Because I receive calls from
 5
      debtors and spam callers, I do not answer calls from numbers I do not recognize. The caller did
 6

 7    not leave voice mail.

 8             I am agreeable to cooperating with the agent to get him a key and list the property. My

 9    current housemate can provide a key if I am out of town, as I often am for business. Or, I can

10    deliver a key to my attorney.

11    6-21-19       Dallas TX                                     /s/ Jason Woehler
         Date and Place Signed                                    Jason Woehler
12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                                             JAMES E. DICKMEYER, PC
     Declaration - 2                                                       121 Third Avenue PO Box 908
                                                                          Kirkland, Washington 98083-0908
                                                                                    (425) 889-2324
 Case 18-12299-CMA            Doc 147-1     Filed 06/21/19    Ent. 06/21/19 16:29:41      Pg. 2 of 2
